Title: Enclosure IV: Extracts from Jefferson’s Draft Report on Commerce: United Netherlands, 13 February 1793
From: 
To: Foreign Ministers


IVUnited Netherlands

The United Netherlands prohibit our pickled Beef and Pork, Meals and Bread of all sorts, and lay a prohibitory duty on Spirits distilled from Grain.
All other of our productions are received on varied duties, which may be reckoned on a medium, at about 3 per cent.
They consume but a small proportion of what they receive. The residue is  partly forwarded for consumption in the inland parts of Europe, and partly reshipped to other maritime Countries. On the latter portion, they intercept, between us and the consumer so much of the value as is absorbed by the charges attending an intermediate deposit.
Foreign goods, except some East India Articles are received in the vessels of any nation.
Our ships may be sold and naturalized there, with exceptions of one or two privileges, which scarcely lessen their value.
In the american Possessions of the United Netherlands, and Sweden, our Vessels and produce are received, subject to duties, not so heavy as to have been complained of.
